Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20 line 3 “make the computer” has been amended to --make a computer--.


Examiner’s Statement of Reasons for Allowance

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly independent claim 19, is allowable is because the closest prior art of record, US 2019/0141645 by Abouelseoud et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method for setting up a route path executed by a node in a wireless Mesh network that includes establishing a neighbor list; wherein, the neighbor list comprises neighbor nodes of the node and position information of the neighbor nodes; in response to receiving a routing request (RREQ) message from a previous hop node, recording a source Internet Protocol (IP) address of a source node contained in the RREQ message as a destination IP address in a routing table established in the node; recording the previous hop node as a next hop node corresponding to the destination IP address in the routing table; selecting a pre-determined number of nodes from the neighbor list as next hop nodes of the RREQ message according to the position information of the neighbor nodes; and sending the RREQ message to the next hop nodes. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2019/0141645 pertains to establishing a neighbor list and utilizing a  RREQ frame from a node to request the other node to find a route to a destination node.
US 2019/0097911 pertains to establishing a routing table for an ad hoc network based on MAC addresses and position information.
US 2008/0310340 pertains to forming a route path in an ad hoc network utilizing a route request route response messages.
US 2018/0234907 pertains to routing data through independent routes between a source station and a destination station of a mesh network utilizing extended routing request (RREQ) and routing reply (RREP) are utilized which provide primary and secondary routes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466